DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 7-20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 7 and 10 are drawn to species with mutually distinct characteristics on the first part and eyelet adapter body.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 7-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the third element" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the term “it’s” which makes the claim unclear because the term “it’s” could be referring to multiple structure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kassel (U.S. 2011/0092347).
Examiner’s note concerning claim 1, claim 1 is directed to a product-by-process claim wherein the process relied upon is “glued, heat-sealed, or fused” and “injected moulding or 3D printing process”.  This limitation is not given any patentable weight since the structural limitations of the claimed product are met and therefore it has been held that if the product defined in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made from a different process.  See In re Thorpe, 77 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
As for Claim 1, as best understood, an invention comprising a first part (30) that is adapted to be glued, heat-sealed or fused (see Examiner’s Note) on a lengthwise edge of the plastic cover film, wherein the first part has an eyelet (36) having at least one hole (hole in 36),
a second part (16) and a fourth part (16) of the system which are produced by an injection moulding or a 3D printing process (see Examiner’s Note), so that the second part is securely connectable to the first part (see Fig. 1), and the fourth part is securely connectable to a wire rope (60) and the second part and the fourth part are connected to each other via a third part (12), the third part being an elastic cord (see para [0075]) or connecting element, the second and the fourth part engaging the third part with a respective combination of frictional troughs (aperture in sleeve 20 where the cord 12 fits) and orifices into which the third element traverses.
2. (Currently Amended) the system according to claim 1, as best understood, wherein
a) the second part has a shaped head (top portion of 16 connected to 36) that enters or contacts the at least one hole (hole of 38 or 38) of the first part and shaped notches as frictional troughs (aperture in sleeve 20 where the cord 12 fits) in which the third part of the system enters from a side that has an open geometry and abuts at (see Fig. 7), at least one point spaced from an imaginary straight line that said notches form (see Figs. 2-4 and 7), and
b)  the fourth part, through which the third part of the system is inserted, has an open geometry on one side (aperture in sleeve 20 where the cord 12 fits), allowing insertion of the third part and contacts at, at least three points which form angles among them (see Figs. 2-4 and 7).
3. (Currently Amended) The system according to claim 2, as best understood, wherein the third part of the system is a tube of plastic or elastic material which (see para [0075]), when the third part enters the shaped notches and when the angle changes in the imaginary straight line of force exertion (see Figs. 2-4 and 7), the third part  is deformed so as to increase friction both between the third part and respective sides of both the second part and fourth part into which the third part is placed, and between inner walls of the tube to achieve greater overall friction (see para [0075-0077] and Figs. 2-4 and 7).
4. (Currently Amended) the system according to claim 1,  as best understood, wherein the second part and the fourth part made of durable materials (see para [0075]) including one or more polymers or elastomers whose natural or treated surfaces have a coefficient of friction, so as to increase a total friction between the second part and the fourth part and the third part passing through the second part and the fourth part (see para [0075-0077] and Figs. 2-4 and 7).
5. (Currently Amended) The system according to claim 1, as best understood, wherein the second part and the fourth part are coated with elastic or elastomeric materials which further increase the friction between the second part and the third part and respectively between the third part and the fourth part (see para [0075-0077] and Figs. 2-4 and 7).	
6. (Currently Amended) The system according to claim 1, as best understood, wherein the third part is made of a viscoelastic material to automatically adapt its mechanical behavior to a level of forces exerted on the third part (see para [0075-0077] and Figs. 2-4 and 7).
Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Kassel is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.  The gap between the prior art and respondent’s system is simply not so great as to render the system nonobvious to one reasonably skilled in the art.  Dann Commission of PET V. Johnston 189 USPQ 257.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/Examiner, Art Unit 3677